Citation Nr: 1426149	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable initial disability rating for eczematous dermatitis.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.  

This matter comes to the Board of Veterans' Appeals (Board) from August 2009 and September 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of such electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, the Veteran's claims require additional substantive development.  Specifically, the AOJ must obtain any outstanding private or VA treatment records, schedule the Veteran for VA examinations to determine the current severity of his service-connected eczematous dermatitis disability and to determine the effect of his service-connected disabilities on his employability, and afford the Veteran's representative an opportunity to submit a VA Form 646 regarding his TDIU claim.  


I.  Treatment Records

VA treatment records document the Veteran's reports that he received treatment, including injections, from a private dermatologist.  These private records are relevant to his claim for eczematous dermatitis and have not been obtained or requested.  Accordingly, the Veteran's claim must be remanded to afford him the opportunity to further identify such records so that copies of these records may be requested.  38 C.F.R. § 3.159(c)(1) (2013).  In addition, any updated VA treatment records should also be obtained upon remand.  


II.  VA Examinations

The most recent VA examination which thoroughly assessed the Veteran's eczematous dermatitis was conducted in August 2009, several years prior to this writing.  The Board notes that the Veteran subsequently submitted a statement that his disease was steadily spreading and getting worse over time.  Therefore, it is unclear whether the 2009 examination adequately portrays the current nature of the disability.  As such, the Veteran should be scheduled for a contemporaneous VA skin examination to determine the current level of severity of his eczematous dermatitis.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination).  

With respect to his TDIU claim, the Board notes that the Veteran is service connected for major depressive disorder, currently rated as 70 percent disabling; cervical spine degenerative joint disease, currently rated as 20 percent disabling; and a deviated nasal septum, external hemorrhoids, and eczematous dermatitis, each currently rated as noncompensable.  The Veteran's combined disability rating is currently 80 percent.  Therefore, the Veteran meets the schedular criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a) (2013).  The Board notes that the Veteran was afforded a VA examination concerning his TDIU claim in June 2011; however, that examination specifically omitted consideration of the Veteran's service-connected depressive disorder, which was subsequently increased from a 50 percent disability rating to a 70 percent disability rating.  As such, an additional VA examination is warranted which considers the effect of all the Veteran's service-connected disabilities on his employability.  



III.  VA Form 646

To date, no VA Form 646 or equivalent from the Veteran's current representative, Texas Veterans Commission, has been submitted regarding the issue of entitlement to a TDIU rating.  Claimants are to be afforded the full right to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  The purpose of VA Form 646 (Statement of Accredited Representative in Appealed Case) is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding the appeal prior to certification to the Board.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 25.b.  

While the April 2014 VA Form 8, Certification of Appeal, indicates that a VA Form 646 was requested but not received, the Board finds no evidence of a request being made to the Texas Veterans Commission.  Indeed, the Board further notes that the January 2014 Supplemental Statement of the Case (SSOC) was not sent to the Texas Veterans Commission, but to the Veteran's prior representative.  Therefore, the Board finds that the Veteran's current representative, Texas Veterans Commission, should be afforded the opportunity to review the January 2014 SSOC concerning the TDIU claim and submit a VA Form 646 or its equivalent.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the provider of any private dermatology treatment and obtaining the appropriate authorization to obtain copies of private medical records pertinent to the Veteran's treatment which have not yet been associated with the claims file.  Additionally, any outstanding VA treatment records should also be obtained upon remand.  

All records obtained must be associated with his claims file.  If the AOJ cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Schedule the Veteran for a VA skin examination to determine the current severity of his service-connected eczematous dermatitis.  The claims file, including records on Virtual VA and VBMS, must be made available to the examiner and the examiner must indicate review of these items in the examination report.  All indicated studies should be performed, all findings should be reported in detail, and a rationale for all opinions expressed must be provided.  

The examiner should indicate the percentage of the entire body and of the exposed area affected by the Veteran's eczematous dermatitis.  The examiner must also indicate whether the Veteran has required at any time during the pendency of the claim, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  

3.  Schedule the Veteran for a VA examination to determine the effect of his service-connected disabilities on his employability.  It is specifically requested that the examiner indicate whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience, and training.  

The examiner must provide a comprehensive report including a complete rationale for all opinions provided.  

4.  Following completion of the above, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If no additional development is warranted, readjudicate the claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

